Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 10, 2014

                                        No. 04-13-00805-CR

                                  Ex Parte Santos GUEVARA,
                                            Appellant

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4704-A
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        Appellant is represented on appeal by retained counsel, Mr. James R. Chapman. Mr.
Chapman has already been granted one sixty-day extension of time in which to file appellant’s
brief, which was due June 9, 2014. Mr. Chapman has filed a second motion asking for an
extension of time until August 9, 2014. In his motion, Mr. Chapman states there are three
appeals, including this one, pending before this court that are all inter-related, and he intends to
file a motion to consolidate at a future date. Mr. Chapman also states that a hearing on whether
appellant is indigent is set for June 12, 2014, in one of the three appeals (appellate cause number
04-14-00303-CR).

       Mr. Chapman’s motion for an extension of time is ORDERED HELD IN ABEYANCE
until further order of this court. Mr. Chapman is hereby ORDERED to file, no later than June
19, 2014, a letter with this court stating (1) the outcome of the indigency hearing in appellate
cause number 04-14-00303-CR, and (2) whether appellant intends to pursue his appeal in
appellate cause number 04-13-00805-CR.

         The clerk of this court shall cause a copy of this order to be served on Mr. Chapman by
certified mail, return receipt requested, and by regular United States mail. The clerk of this court
also shall cause a copy of this order to be faxed to the Honorable N. Keith Williams, Presiding
Judge, 216th Judicial District Court, Gillespie County, Texas.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court